Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
With respect to the newly amended subject matter and applicant’s arguments, the Examiner relies upon newly cited reference Moran et al. (US 2017/0248950 A1) as set forth in the body of the rejection below.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 9-11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable in view of Moran et al. (US 2017/0248950 A1).

comprising: a processor; and a non-transitory recording medium storing thereon a computer program, which when executed by the processor, causes the processor to perform operations including acquiring a result of detection of a moving body around the vehicle (see Moran paragraphs “0123”, “0143” and “0260”),
acquiring object state information indicating a state of an object carried on the vehicle (see Moran paragraphs “0178”- “the blood alcohol level of the driver of the second vehicle 600C (e.g. this may be descriptive of a reaction-time of the driver of the second vehicle 600C).” and “In this second example, accurate information about the blood alcohol level of the driver of the second vehicle 600C is available to the onboard computer of the second motor-vehicle (vehicle 600C of FIGS. 6A-6E) and this accurate information about blood alcohol level of the driver of the second vehicle (vehicle 600C of FIGS. 6A-6E) may serve as factual input data in step S123.”),
and that the object being either a passenger or cargo (see Moran paragraphs “0123”, “0145”, “0147” and “0178” regarding a passenger/driver being the object “vehicle 100C may reach a conclusion (i.e. an onboard computer of vehicle 100C may conclude) that the accident is unavoidable and then adjust its speed to some optimal value that is considered to be optimal in the sense that it minimizes the overall damage to vehicle 100C passengers when vehicle 100C is being caught in the middle between vehicle 100B and vehicle 100D in a chain accident”), 
acquiring a result of detection of a moving body around a vehicle (see Moran figure 2b and paragraphs “0013” and “0160-0163”),
determining, on the basis of the result of detection, (i) whether the moving body influences on the vehicle or (ii) whether the vehicle influences on the moving body (see Moran 
determining whether the state of the object as indicated by the object state information is a predetermined state that is a state that possibly endangers or discomforts the object or its surroundings (see Moran paragraphs “0023”, “0077”, “0145”, “0147”, “0163”, “0198”, “0205” and “0209” regarding minimizing the danger of hitting a vehicle “own sensors that anything unusual is about to happen. Thus, the proposed solution increases the time available to vehicle 100C to respond. Vehicle 100C may respond to the accident alert by whatever response found to be optimal under the circumstances. For example, vehicle 100C may immediately brake in order to minimize the danger of hitting vehicle 100B”),
and in response to determining that the state of the object is the predetermined state, an action to be requested to the moving body for reducing (i) an influence that the moving body exerts on the vehicle, or (ii) an influence that the vehicle exerts on the moving body (see Moran paragraphs “0198”, “0205” and “0209” regarding detecting the status of the driver or the passenger to reduce the collision from another vehicle (i.e. moving body) that the other vehicle would influence the own vehicle (an influence that the moving body exerts on the vehicle) “in response to the receiving of the accident alert, an onboard computer of the third motor vehicle 100A attempts by performing at least one vehicle control action: (i) to avoid being hit from behind by the first motor-vehicle 100B and/or (ii) to reduce damage 
and notifying the action to be requested to the moving body in response to (A) determining that the state of the object is the predetermined state: and (B) (i) determining that the moving body influences on the vehicle: or (ii) determining  that the vehicle influences on the moving body (see Moran paragraphs “0023”, “0077”, “0145-0147” and “0163” regarding a first vehicle sending alert (i.e. notifying) about an accident to the second vehicle “in response to the receiving of the first accident alert at the second motor-vehicle (e.g. vehicle 100C). In step S141, a second accident alert is wirelessly transmitted by non-visual EM radiation and from the second motor-vehicle--for the non-limiting use case of FIGS. 6A-6E”, in addition to see Moran paragraphs “0198”, “0205” and “0209” regarding detecting the status of the driver or the passenger to reduce the collision from another vehicle (i.e. moving body) that the other vehicle would influence the own vehicle (an influence that the moving body exerts on the vehicle) “in response to the receiving of the accident alert, an onboard computer of the third motor vehicle 100A attempts by performing at least one vehicle control action: (i) to avoid being hit from behind by the first motor-vehicle 100B and/or (ii) to reduce damage inflicted upon the third motor-vehicle 100A resulting from being hit from behind by the first motor-vehicle 100B.”). 
The alert does not specifically indicate a specific action of e.g. braking, but it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to notify the other vehicles of accident that may occur with each other or two other vehicles and thus causing an action to be done from the other vehicles to stop or decelerate or accelerate in order to avoid a collision between the traveling host vehicle and another vehicle by first making a warning to the other vehicle and thus lower the risk to its passengers.



Regarding claim 3, Moran teaches wherein the different action is an action that causes an acceleration or angular speed of the vehicle to become higher than a predetermined threshold (see Moran paragraphs “0006”, “0140”, “0144” and “0147” regarding automatically accelerating the vehicle if sensed any danger to avoid any accident “proximity sensors are watching the car behind the given car, looking for an indication it is accelerating. If such an event is detected, and there is a danger of the given car being hit by the car behind it, the driving logic automatically accelerates the given car or otherwise maneuvers it to avoid being hit. Additional cameras and sensors may be directed sideways so as to watch for potential dangers from other directions.”).

Regarding claim 9, Moran teaches wherein the determining of the action includes determining the action according to the number or amount of objects that are in the predetermined state (see Moran paragraphs “0198”, “0205” and “0209” regarding detecting the status of the driver or the passenger to reduce the collision from another 

Regarding claim 10, Moran teaches wherein the operations further include: receiving a response to the notification; and controlling the vehicle according to the response (see Moran paragraphs “0023”, “0077” and “0163” regarding a first vehicle sending alert (i.e. notifying) about an accident to the second vehicle “in response to the receiving of the first accident alert at the second motor-vehicle (e.g. vehicle 100C). In step S141, a second accident alert is wirelessly transmitted by non-visual EM radiation and from the second motor-vehicle--for the non-limiting use case of FIGS. 6A-6E”, in addition to see Moran paragraphs “0198”, “0205” and “0209” regarding detecting the status of the driver or the passenger to reduce the collision from another vehicle (i.e. moving body) that the other vehicle would influence the own vehicle (an influence that the moving body exerts on the vehicle) “in response to the receiving of the accident alert, an onboard computer of the third motor vehicle 100A attempts by performing at least one vehicle control action: (i) to avoid being hit from behind by the first motor-vehicle 100B and/or (ii) to reduce damage inflicted upon the third motor-vehicle 100A resulting from being hit from behind by the first motor-vehicle 100B.”).

Regarding claim 11, Moran teaches wherein the moving body is another vehicle, and the determined action is movement control of that another vehicle (see Moran paragraphs “0023”, “0077”, “0163”, “0198”, “0205” and “0209” regarding detecting the status of the 

Regarding claim 13, Moran teaches wherein the notifying includes notifying control information for achieving the determined action (see Moran paragraphs “0023”, “0077” and “0163” regarding a first vehicle sending alert (i.e. notifying) about an accident to the second vehicle “in response to the receiving of the first accident alert at the second motor-vehicle (e.g. vehicle 100C). In step S141, a second accident alert is wirelessly transmitted by non-visual EM radiation and from the second motor-vehicle--for the non-limiting use case of FIGS. 6A-6E”, in addition to see Moran paragraphs “0198”, “0205” and “0209” regarding detecting the status of the driver or the passenger to reduce the collision from another vehicle (i.e. moving body) that the other vehicle would influence the own vehicle (an influence that the moving body exerts on the vehicle) “in response to the receiving of the accident alert, an onboard computer of the third motor vehicle 100A attempts by performing at least one vehicle control action: (i) to avoid being hit from behind by the first motor-vehicle 100B and/or (ii) to reduce damage inflicted upon the third motor-vehicle 100A resulting from being hit from behind by the first motor-vehicle 100B.”).


and that the object being either a passenger or cargo (see Moran paragraphs “0123”, “0145”, “0147” and “0178” regarding a passenger/driver being the object “vehicle 100C may reach a conclusion (i.e. an onboard computer of vehicle 100C may conclude) that the accident is unavoidable and then adjust its speed to some optimal value that is considered to be optimal in the sense that it minimizes the overall damage to vehicle 100C passengers when vehicle 100C is being caught in the middle between vehicle 100B and vehicle 100D in a chain accident”), 
acquiring object state information indicating a state of an object carried on the vehicle (see Moran paragraphs “0178”- “the blood alcohol level of the driver of the second vehicle 600C (e.g. this may be descriptive of a reaction-time of the driver of the second vehicle 600C).” and “In this second example, accurate information about the blood alcohol level of the driver of the second vehicle 600C is available to the onboard computer of the second motor-vehicle (vehicle 600C of FIGS. 6A-6E) and this accurate information about blood alcohol level of the driver of the second vehicle (vehicle 600C of FIGS. 6A-6E) may serve as factual input data in step S123.”),
acquiring a result of detection of a moving body around a vehicle (see Moran figure 2b and paragraphs “0013” and “0160-0163”),
determining, on the basis of the result of detection, (i) whether the moving body influences on the vehicle or (ii) whether the vehicle influences on the moving body (see Moran paragraphs “0023”, “0077”, “0163”, “0198”, “0205” and “0209” regarding detecting the status of the driver or the passenger to reduce the collision from another vehicle (i.e. moving body) that the other vehicle would influence the own vehicle (an influence that the moving body exerts on the vehicle) “in response to the receiving of the accident 
determining whether the state of the object as indicated by the object state information is a predetermined state that is a state that possibly endangers or discomforts the object or its surroundings (see Moran paragraphs “0023”, “0077”, “0145”, “0147”, “0163”, “0198”, “0205” and “0209” regarding minimizing the danger of hitting a vehicle “own sensors that anything unusual is about to happen. Thus, the proposed solution increases the time available to vehicle 100C to respond. Vehicle 100C may respond to the accident alert by whatever response found to be optimal under the circumstances. For example, vehicle 100C may immediately brake in order to minimize the danger of hitting vehicle 100B”),
in response to determining that the state of the object is the predetermined state, an action to be requested to the moving body for reducing (i) an influence that the moving body exerts on the vehicle, or (ii) an influence that the vehicle exerts on the moving body (see Moran paragraphs “0198”, “0205” and “0209” regarding detecting the status of the driver or the passenger to reduce the collision from another vehicle (i.e. moving body) that the other vehicle would influence the own vehicle (an influence that the moving body exerts on the vehicle) “in response to the receiving of the accident alert, an onboard computer of the third motor vehicle 100A attempts by performing at least one vehicle control action: (i) to avoid being hit from behind by the first motor-vehicle 100B and/or (ii) to reduce damage inflicted upon the third motor-vehicle 100A resulting from being hit from behind by the first motor-vehicle 100B.”),
and notifying the action to be requested to the moving body in response to (A) determining that the state of the object is the predetermined state: and (B) (i) determining that  (see Moran paragraphs “0023”, “0077” and “0163” regarding a first vehicle sending alert (i.e. notifying) about an accident to the second vehicle “in response to the receiving of the first accident alert at the second motor-vehicle (e.g. vehicle 100C). In step S141, a second accident alert is wirelessly transmitted by non-visual EM radiation and from the second motor-vehicle--for the non-limiting use case of FIGS. 6A-6E”, in addition to see Moran paragraphs “0198”, “0205” and “0209” regarding detecting the status of the driver or the passenger to reduce the collision from another vehicle (i.e. moving body) that the other vehicle would influence the own vehicle (an influence that the moving body exerts on the vehicle) “in response to the receiving of the accident alert, an onboard computer of the third motor vehicle 100A attempts by performing at least one vehicle control action: (i) to avoid being hit from behind by the first motor-vehicle 100B and/or (ii) to reduce damage inflicted upon the third motor-vehicle 100A resulting from being hit from behind by the first motor-vehicle 100B.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to notify the other vehicles of accident that may occur with each other or two other vehicles and thus causing an action to be done from the other vehicles to stop or decelerate or accelerate in order to avoid a collision between the traveling host vehicle and another vehicle by first making a warning to the other vehicle and thus lower the risk to its passengers.

Regarding claim 16, Moran teaches non-transitory recording medium storing thereon a computer program, which when executed by a processor, causes the processor to perform operations (see Moran paragraphs “0123”, “0143” and “0260”), 
an information processing apparatus mounted on a vehicle, the information processing apparatus (see Moran paragraphs “0016-0017” “an onboard computer”), 

acquiring object state information indicating a state of an object carried on the vehicle (see Moran paragraphs “0178”- “the blood alcohol level of the driver of the second vehicle 600C (e.g. this may be descriptive of a reaction-time of the driver of the second vehicle 600C).” and “In this second example, accurate information about the blood alcohol level of the driver of the second vehicle 600C is available to the onboard computer of the second motor-vehicle (vehicle 600C of FIGS. 6A-6E) and this accurate information about blood alcohol level of the driver of the second vehicle (vehicle 600C of FIGS. 6A-6E) may serve as factual input data in step S123.”),
acquiring a result of detection of a moving body around a vehicle (see Moran figure 2b and paragraphs “0013” and “0160-0163”),
determining, on the basis of the result of detection, (i) whether the moving body influences on the vehicle or (ii) whether the vehicle influences on the moving body (see Moran paragraphs “0023”, “0077”, “0163”, “0198”, “0205” and “0209” regarding detecting the status of the driver or the passenger to reduce the collision from another vehicle (i.e. moving body) that the other vehicle would influence the own vehicle (an influence that the moving body exerts on the vehicle) “in response to the receiving of the accident alert, an onboard computer of the third motor vehicle 100A attempts by performing at least one vehicle control action: (i) to avoid being hit from behind by the first motor-
determining whether the state of the object as indicated by the object state information is a predetermined state that is a state that possibly endangers or discomforts the object or its surroundings (see Moran paragraphs “0023”, “0077”, “0145”, “0147”, “0163”, “0198”, “0205” and “0209” regarding minimizing the danger of hitting a vehicle “own sensors that anything unusual is about to happen. Thus, the proposed solution increases the time available to vehicle 100C to respond. Vehicle 100C may respond to the accident alert by whatever response found to be optimal under the circumstances. For example, vehicle 100C may immediately brake in order to minimize the danger of hitting vehicle 100B”),
in response to determining that the state of the object is the predetermined state, an action to be requested to the moving body for reducing (i) an influence that the moving body exerts on the vehicle, or (ii) an influence that the vehicle exerts on the moving body (see Moran paragraphs “0198”, “0205” and “0209” regarding detecting the status of the driver or the passenger to reduce the collision from another vehicle (i.e. moving body) that the other vehicle would influence the own vehicle (an influence that the moving body exerts on the vehicle) “in response to the receiving of the accident alert, an onboard computer of the third motor vehicle 100A attempts by performing at least one vehicle control action: (i) to avoid being hit from behind by the first motor-vehicle 100B and/or (ii) to reduce damage inflicted upon the third motor-vehicle 100A resulting from being hit from behind by the first motor-vehicle 100B.”),
and notifying the action to be requested to the moving body in response to (A) determining that the state of the object is the predetermined state: and (B) (i) determining that the moving body influences on the vehicle: or (ii) determining  that the vehicle influences on the moving body (see Moran paragraphs “0023”, “0077” and “0163” regarding a first vehicle 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to notify the other vehicles of accident that may occur with each other or two other vehicles and thus causing an action to be done from the other vehicles to stop or decelerate or accelerate in order to avoid a collision between the traveling host vehicle and another vehicle by first making a warning to the other vehicle and thus lower the risk to its passengers.

Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Moran et al. (US 2017/0248950 A1) in view of Kodama et al. (US 2018/0257563 A1).

Regarding claim 4, Moran fails to explicitly teach wherein the influence that the vehicle exerts on the moving body is an influence that causes the moving body to cancel or postpone an action that the moving body is planning to perform at a future time.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alerting predicted accidents between driverless cars of Moran to perform an external warning operation that warns another vehicle traveling in the vicinity of the host vehicle, as taught by Kodama, as to avoid a collision between the traveling host vehicle and another vehicle can be increased by first making a warning to the other vehicle (Kodama paragraphs “0043” and “0084-0087”).

Regarding claim 5, Moran fails to explicitly teach wherein the object is an passenger of the vehicle, and the predetermined state is a state where the passenger is estimated to be endangered or discomforted by an action that the vehicle takes in reaction to the influence 
However Kodama teaches wherein the object is an passenger of the vehicle, and the predetermined state is a state where the passenger is estimated to be endangered or discomforted by an action that the vehicle takes in reaction to the influence (see Kodama figure 7 and paragraphs “0043”, “0067-0068” and “0084-0086” regarding the driver being in a predetermined state and so as to save the driver or the around vehicles from getting into collisions “When the driver state determination unit 31 determines that the driver of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alerting predicted accidents between driverless cars of Moran to perform an external warning operation that warns another vehicle traveling in the vicinity of the host vehicle, as taught by Kodama, as to avoid a collision between the traveling host vehicle and another vehicle can be increased by first making a warning to the other vehicle (Kodama paragraphs “0043”, “0067-0068” and “0084-0086”).

Regarding claim 14, Moran fails to explicitly teach wherein the notifying includes notifying presentation of an image, a sound, or a vibration indicating the determined action.
However Kodama teaches wherein the notifying includes notifying presentation of an image, a sound, or a vibration indicating the determined action (see Kodama paragraphs “0010”, “0028” and “0046-0048” “A warning to another vehicle may be made in accordance with an attribute of the driver. For example, the driver may input in advance such information as a driving history, a color of the driver's license (a gold license or not, for example), and a type of the driver's license (whether the driver is licensed to drive large size vehicles or not, or the like), and the predetermined time period set by the time setting unit 34 may be adjusted on the basis of the information.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alerting predicted accidents between driverless cars of Moran to perform an external warning operation that warns 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable in view of Moran et al. (US 2017/0248950 A1) in view of Kodama et al. (US 2018/0257563 A1) and Ebrahimi et al. (US 2018/0354443 A1).
Regarding claim 6, Modified Moran fail to explicitly teach wherein the predetermined state is a state where the passenger is standing, a state where the passenger is not holding onto a fixture fixed in position in the vehicle, a state where the passenger is not wearing a seatbelt in an orderly manner, or a state where the passenger is holding a child.
However Ebrahimi teach wherein the predetermined state is a state where the passenger is standing, a state where the passenger is not holding onto a fixture fixed in position in the vehicle, a state where the passenger is not wearing a seatbelt in an orderly manner, or a state where the passenger is holding a child (see Ebrahimi paragraph “0015” “However, these release mechanisms 114 for vehicle seat belts and child seats are often openly accessible on the surface of belt buckles as shown in FIGS. 1 and 2. Accidental contact of the release mechanism 114 opens the seat belt or child seat buckle and renders the seat belt or child seat useless in case of an accident or sudden stop. Children can sometimes release a seat belt or child seat in play endangering their own lives or the lives of others in the vehicle. As such, an example embodiment can integrate control logic, wireless data communication components, and a latch sensor, in addition to a variety of other sensors”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alerting predicted accidents between driverless cars of modified Moran for information indicative of a location of  to report the current status of the child's environment or in case of an emergency, as taught by Ebrahimi, for safety precautions for people in the vehicle (Ebrahimi paragraph “0015”).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable in view of Moran et al. (US 2017/0248950 A1) and Kurata. (US 2018/0208196 A1).

Regarding claim 7, Moran fails to teach wherein the object is cargo carried on a load-carrying platform of the vehicle, and the predetermined state is a state where the cargo is estimated to endanger or discomfort its surroundings due to an action that the vehicle takes in reaction to the influence.
However Kurata teaches wherein the object is cargo carried on a load-carrying platform of the vehicle, and the predetermined state is a state where the cargo is estimated to endanger or discomfort its surroundings due to an action that the vehicle takes in reaction to the influence (see Kurata paragraphs “0025-0033” “The change in the profile of the accompanying object of the cargo may be caused, for example, by slackening of ropes, belts, sheets. If ropes slacken, the cargo easily falls off. Therefore, by recognizing and monitoring the change in the lengths of ropes and belts or the change in the external appearances of sheets, it is possible to recognize a warning sign that the cargo will fall off.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alerting predicted accidents between driverless cars of Moran to provide a driving assistance device for detecting a warning sign that a cargo loaded on the loading platform of a preceding vehicle would fall off, and warning that the cargo will fall off, thereby capable of improving preventive safety (Kurata paragraphs “0025-0033”).

Regarding claim 8, Moran fails to teach wherein the predetermined state is a state where the cargo is unfixed, a state where the cargo is on a swing, or a state where the cargo is blocking view of a driver of the vehicle or another vehicle around the vehicle.  
However Kurata teaches wherein the predetermined state is a state where the cargo is unfixed, a state where the cargo is on a swing, or a state where the cargo is blocking view of a driver of the vehicle or another vehicle around the vehicle (see Kurata paragraphs “0025-0033” “The change in the profile of the accompanying object of the cargo may be caused, for example, by slackening of ropes, belts, sheets. If ropes slacken, the cargo easily falls off. Therefore, by recognizing and monitoring the change in the lengths of ropes and belts or the change in the external appearances of sheets, it is possible to recognize a warning sign that the cargo will fall off.”, in addition to see paragraph “0035” “It is preferable that the driving assistance device according to the embodiment further includes a fallen-object detecting unit configured to detect whether the cargo is moved to a rear side or a lateral side relative to the loading platform and is moved toward a ground. Also, in this case, it is preferable that the driving assistance device further includes a saddle-ridden type vehicle monitoring unit configured to monitor a saddle-ridden type vehicle running between the subject vehicle and the preceding vehicle (e.g., the cargo vehicle) if the cargo-falling predicting unit predicts that cargo will fall off”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alerting predicted accidents between driverless cars of Moran to provide a driving assistance device for detecting a warning sign that a cargo loaded on the loading platform of a preceding vehicle would fall off, and warning that the cargo will fall off, thereby capable of improving preventive safety (Kurata paragraphs “0025-0033”).

Moran et al. (US 2017/0248950 A1) and Yuichi (JP 2015032028 A).

Regarding claim 12, Moran fails to teach wherein the moving body is a person, and the determined action is a movement or stoppage of the person.
However Yuichi teaches wherein the moving body is a person, and the determined action is a movement or stoppage of the person (see Yuichi paragraphs “0021-25” “If a pedestrian crossing is present, it is highly probable that a pedestrian walks on the pedestrian crossing or that the moving direction or moving speed of another vehicle changes according to the pedestrian crossing. So, in the said structure, when a pedestrian crossing exists, the change of the course of the object which approaches this pedestrian crossing is estimated. Then, by calculating the positional relationship between the object and the vehicle in the route of the predicted object, it is possible to determine the necessity of driving support based on the element having a large degree of influence on the positional relationship between the vehicle and the object. To be done”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Alerting predicted accidents between driverless cars of Moran to detect if there is a moving body like a pedestrian is moving or standing in predetermined state and predict that the pedestrian may move or not so as to determine the necessity of driving support based on the element having a large degree of influence on the positional relationship between the vehicle and the object (Yuichi paragraphs “0021-0025”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./            Examiner, Art Unit 3665                   
/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3666